Citation Nr: 0902601	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for a back disorder.  

Entitlement to service connection for drug and alcohol 
dependency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2005 rating action by the 
RO that denied service connection for a back disorder and for 
drug and alcohol dependency. 


FINDINGS OF FACT

1.  A back disorder was not demonstrated during service or 
within the first post service year and the veteran's current 
back complaints are not shown to be related to service. 

2.  The veteran's drug abuse in service and alcohol abuse in 
service, if extant, were due to his willful misconduct, and 
involved wrong doing or known prohibited action.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred, directly or 
presumptively, in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 ( West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for service connection for drug and alcohol 
dependency have not been met. 38 U.S.C.A. §§ 105, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(n), 3.102, 3.159, 3.301, 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
	
The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005, September 2005, December 2005, 
and March 2006.  The notices included the type of evidence 
needed to substantiate the claims of service connection, that 
is: evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event during service.

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf. 
The notice of March 2006 included the general provisions for 
the effective date of the claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim of 
service connection for post-traumatic stress disorder was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service medical 
records, private clinical records and VA records.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim. The 
veteran has not received an examination regarding his claims 
for service connection for back disability since the record 
is devoid of any competent evidence tending to show a 
relationship between service and current back disability. As 
explained in more detail below, there is indication of in-
service and post-service substance abuse but such is not a 
disability for VA compensation purposes absent an underlying 
service connected disability and such has not been contended 
or shown in this case. Under these circumstances, there is no 
duty to provide another examination or competent opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Since this is the case and since the record does not indicate 
that there are outstanding medical records or other relevant 
evidence available but not yet of record, the VA has 
fulfilled its duty under the VCAA to assist the veteran in 
the development of his current claims.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of any back 
disability. The service medical records do show that the 
veteran was evaluated in May 1977 for cannabis use. On 
separation examination in August 1978 no pertinent 
abnormalities were noted on clinical evaluation.  

Private clinical records reflect treatment for back pain 
beginning in the 1980s.  During treatment in September 1982 
for symptoms arising from a recent work-related lifting 
injury to the low back; an x-ray of the thorcolumbar spine 
was normal. A January 1985 CT scan of the lumbar spine showed 
no evidence of disc protrusion. In March 1985 the veteran 
related that he had experienced back pain since a work 
related accident that occurred 2 and a half years earlier. At 
the time of treatment x-rays of the lumbar spine were normal. 
The assessment was acute and chronic muscle spasm, rule out 
disc disease.   In February 2003 the veteran was noted to 
have back pain due to a recent trauma. An x-ray showed mild 
narrowing of L5/S1. 

VA clinical records reflect treatment in the 2000s for 
various disorders, to include low back pain.  In September 
2005 the veteran related that he first injured his low back 
during an inservice basketball game. In January 2006 it was 
reported that a recent MRI study showed moderate degenerative 
disease of the lumbar spine.  In the course of this treatment 
the veteran was also noted to abuse alcohol ever since 
service and he had a history of cannabis abuse

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be presumed for degenerative arthritis 
manifested to a compensable degree (10 percent) within a one 
year after discharge from service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

For direct service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131; Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.

Drug usage. The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death. 38 C.F.R. § 3.1(n).

Legal Analysis

Back Disorder

On the basis of the service medical records, a back 
disability was not shown during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  And as there is no competent evidence 
during service or since service that the claimed disability 
was noted or observed during service, the principles of 
service connection, pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The veteran has asserted that he developed his current back 
disorder as a result of an inservice back injury sustained 
while playing basketball. However, as noted above, the 
service medical records document no back injuries, 
complaints, symptoms or diagnoses. The first clinical 
evidence of any treatment for back complaints dates from 1982 
when the veteran was seen for back pain due to a work related 
injury that occurred shortly before treatment was rendered.  

While the veteran has attributed his back disability to an 
inservice injury, his unsupported opinion is the sole 
evidence of such.  There is no clinical evidence making any 
association between his current back complaints and service. 
Moreover, the veteran is not shown to possess the requisite 
training to speak to issues of medical diagnosis and 
etiology. See Espiritu V. Derwinski , 2 Vet. App. at 494; 38 
C.F.R. § 3.159(a) (2007).  He has also asserted that he filed 
a claim based on his back injury on separation from service 
and that he had an examination based on his claim in 1979.  
See statements received in July and December 2005.  However, 
the record shows his initial claim received in February 1979 
was for service connection for hearing loss with no mention 
of any back injury or disability, and the VA examination in 
March 1979 showed complaints related only to hearing loss.  
Examination of the musculoskeletal system was normal at that 
time.  Thus, the veteran's claim that he has had back pain 
since service is inaccurate and not credible.  Accordingly, 
his opinion holds little, if any, probative weight when 
compared to the lack of any documented back injury during 
service or any competent evidence associating the current 
back symptoms with military service.   The first post service 
complaints of low back symptoms are documented about three 
years after service and relate to a non-service injury and 
this is also a factor militating against a finding of service 
connection.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).

Simply stated, the service and post-service medical records 
provide highly probative evidence against the claim for 
service connection for a back disability.  No medical 
evidence indicates that his current back disorder is related 
to service, and there is no competent medical evidence or 
otherwise credible evidence showing a connection between 
current back disability and service.  The Board must find 
that the service and post-service medical records outweigh 
the veteran's contention that his current back disability is 
related to service.  The appeal, therefore, is denied.

Alcohol and Drug Dependence

As regards the veteran's alcohol and drug dependence, the 
Board notes initially that while reference was made to 
cannabis use while in the service, the service clinical 
records show no evidence of alcohol dependence.  Moreover, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that service connection for these 
disabilities may only be granted if a claimant can adequately 
establish that his alcohol or drug abuse disability is 
secondary to or is caused by a primary service- connected 
disorder.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 
2001).  Here, the veteran has not even claimed that his 
alcoholism or drug abuse is secondary to or is caused by any 
primary service- connected disorder.  Although he related his 
alcohol abuse to his neck and back pain in an April 2005 
psychiatric evaluation, service connection has not been 
established for any back or neck disorder.  Moreover, while 
the evidence shows that the veteran had an instance of 
cannabis use while in service, that problem was not 
identified as being addictive abuse.  In any event, 
compensation cannot be paid for any disability the result of 
abuse of alcohol or drugs or for primary drug or alcohol 
dependency.

In view of the above, service connection for alcohol and drug 
dependency must be denied.  

ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for drug and alcohol 
dependency is denied.  



____________________________________________
HOLLY E. MOEHLMANN  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


